Exhibit 10.15

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

SECURED PROMISSORY NOTE

 

U.S. $4,000,000    Dated: September 5, 2007

FOR VALUE RECEIVED, the undersigned, Arius Two, Inc., a Delaware corporation
(the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of QLT
USA, Inc., a Delaware corporation (the “Lender”), the principal sum of FOUR
MILLION UNITED STATES DOLLARS (U.S. $4,000,000), without interest, except as
otherwise provided in this Secured Promissory Note (“Note”), as follows.

This Note has been executed and delivered pursuant to, and in accordance with
the terms and conditions of, the Intellectual Property Assignment Agreement,
dated September 5, 2007, by and between Borrower and Lender (the “Transfer
Agreement”) and is subject to the terms and conditions of the Transfer
Agreement, which are, by this reference, incorporated herein and made a part
hereof. Capitalized terms used in this Note without definition shall have the
respective meanings set forth in the Transfer Agreement.

Borrower shall pay the principal amount of this Note in accordance with the
terms and conditions set forth in the Transfer Agreement, including, without
limitation, the payment schedule set forth in Section 2.03(b) thereof.

In the event that any amount of principal, or any other amount payable
hereunder, is not paid in full when due (whether by acceleration or otherwise),
the Borrower shall pay interest on such unpaid principal, interest or other
amount, from the date such amount becomes due until the date such amount is paid
in full, payable on demand, at a rate of ***% per annum; provided that payment
of any such interest at such rate shall not constitute a waiver of any Event of
Default and shall be without prejudice to the right of the Lender to exercise
any of its rights and remedies hereunder. All computations of interest shall be
made on the basis of a year of 360 days for the actual number of days (including
the first day but excluding the last day) occurring in the period for which such
interest is payable. In no event shall the Borrower be obligated to pay the
Lender interest, charges or fees at a rate in excess of the highest rate
permitted by applicable law.

All payments hereunder shall be made in lawful money of the United States of
America and in same day or immediately available funds, prior to 1:00 pm
(Colorado time), to the Lender, in accordance with the Lender’s payment
instructions received by Borrower in writing at least one (1) Business Day in
advance of the due date of such payment.

Whenever any payment hereunder shall be stated to be due, or whenever any other
date specified hereunder would otherwise occur, on a day other than a Business
Day (as defined below), then, except as otherwise provided herein, such payment
shall be made, and such interest payment date or other date shall occur, on the
next succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest hereunder. As used herein,
“Business Day” means a day other than a Saturday or a Sunday on which banks are
open for business in the State of Colorado.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

The Borrower agrees to make all payments under this Note without setoff or
deduction and regardless of any counterclaim or defense, including, without
limitation, any deduction or setoff arising out of or in connection with the
Transfer Agreement; provided, however, that no payment hereunder shall be deemed
to be a waiver of any right or claim that the Borrower may have under the
Transfer Agreement. The Borrower represents and warrants to the Lender that
there is no claim, defense, counterclaim or set-off which could be asserted by
or is available to the Borrower against the Lender.

The Borrower may, at any time and from time to time, prepay the outstanding
amount hereof in whole or in part, without premium or penalty.

“Event of Default” shall mean the occurrence or existence of any one or more of
the following:

1. The Borrower shall fail to pay when due, as set forth in the Transfer
Agreement, any amount of principal or other amount payable hereunder.

2. The Borrower defaults in the performance of, or compliance with, or is in
breach of, any term or condition contained in this Note, or defaults in the
performance of, or compliance with, or is in breach of any material term or
condition contained in, the Collateral Documents (as defined in the Security
Agreement), as determined by Lender in its reasonable discretion, or any levy
upon, seizure or attachment of any of the Collateral (as defined in the Security
Agreement) occurs, and such default is not cured within fifteen (15) days of
written notice thereof to Borrower.

3. The Borrower or any other Person shall contest in any manner the validity or
enforceability of this Note, the Transfer Agreement or the Collateral Documents,
or the Borrower or any other Person shall deny that it has any liability or
obligation thereunder; or any of the Collateral Documents for any reason, except
to the extent permitted by the terms thereof.

4. The Borrower or BioDelivery Sciences International, Inc., a Delaware
corporation and parent of Borrower (“Guarantor”) shall admit in writing its
inability to, or shall fail generally or be generally unable to, pay its debts
(including its payrolls) as such debts become due, or shall make a general
assignment for the benefit of creditors; or the Borrower or Guarantor shall file
a voluntary petition in bankruptcy or a petition or answer seeking
reorganization, to effect a plan or other arrangement with creditors or any
other relief under the Bankruptcy Reform Act of 1978, as amended or recodified
from time to time (the “Bankruptcy Code”) or under any other state or federal
law relating to bankruptcy or reorganization granting relief to debtors, whether
now or hereafter in effect, or shall file an answer admitting the jurisdiction
of the court and the material allegations of any involuntary petition filed
against the Borrower or Guarantor pursuant to the Bankruptcy Code or any such
other state or federal law; or the Borrower or Guarantor shall be adjudicated a
bankrupt, or shall make an assignment for the benefit of creditors, or shall
apply for or consent to the appointment of any custodian,

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

receiver or trustee for all or any substantial part of the Borrower’s or
Guarantor’s property, or shall take any action to authorize any of the actions
or events set forth above in this subparagraph 4; or an involuntary petition
seeking any of the relief specified in this subparagraph 4 shall be filed
against the Borrower or Guarantor and shall not be dismissed within 90 days; or
any order for relief shall be entered against the Borrower or Guarantor in any
involuntary proceeding under the Bankruptcy Code or any such other state or
federal law referred to in this subparagraph 4.

5. The Borrower or Guarantor shall (i) liquidate, wind up or dissolve (or suffer
any liquidation, wind-up or dissolution), except to the extent expressly
permitted by this Note, (ii) suspend its operations other than in the ordinary
course of business, or (iii) take any action to authorize any of the actions or
events set forth above in this subparagraph 5.

6. Guarantor defaults in the performance of or compliance with or is in breach
of any term or condition contained in the Guaranty or any Guaranty or any other
document or instrument relating thereto shall for any reason be revoked or
invalidated, or otherwise cease to be in full force and effect, or any Guarantor
or any other Person shall contest in any manner the validity or enforceability
thereof or deny that it has any further liability or obligation thereunder.

7. The Collateral Documents shall cease to create a valid and perfected first
priority Lien in any of the Collateral purported to be covered thereby.

If any Event of Default shall occur, the Lender may (i) declare the entire
unpaid principal amount of this Note and all other amounts payable hereunder to
be forthwith due and payable, whereupon all unpaid principal under this Note and
all such other amounts shall become and be forthwith due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other legal requirement of any kind, all of which are hereby
expressly waived by the Borrower, provided that upon the occurrence of an actual
or deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code, the result which would otherwise occur only upon giving of
notice by the Lender to the Borrower as specified above shall occur
automatically, without the giving of any such notice; and (ii) whether or not
the actions referred to in clause (i) have been taken, exercise any or all of
the Lender’s rights and remedies under the Collateral Documents and any
Guaranty, and proceed to enforce all other rights and remedies available to the
Lender under applicable law.

No amendment or waiver of any provision of this Note, nor any consent to any
departure by the Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Lender and then such amendment,
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given.

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including by facsimile) and mailed (by
certified or registered mail), sent or delivered to the respective parties
hereto at or to the following addresses or facsimile numbers (or at or to such
other address or facsimile number as shall be designated by any party in a
written notice to the other parties hereto):

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

If to the Lender:   

QLT USA, Inc.

2579 Midpoint Drive

Fort Collins, CO 80525

   Attn: President    Facsimile: (970) 482-9735 If to the Borrower:   

Arius Two, Inc.

2501 Aerial Center Parkway, Suite 205

Morrisville, North Carolina 27560

   Attn: Chief Executive Officer    Facsimile: (919) 653-5161

All such notices and communications shall be effective (i) if delivered by hand,
sent by certified or registered mail or sent by an overnight courier service,
when received; and (ii) if sent by facsimile transmission, when sent.

This Note, the Transfer Agreement and the Collateral Documents reflect the
entire agreement between Borrower and Lender with respect to the matters set
forth therein and supersede any prior agreements, commitments, drafts,
communication, discussions and understandings, oral or written, with respect
thereto.

No failure on the part of the Lender to exercise, and no delay in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, remedy,
power or privilege preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights and remedies
under this Note are cumulative and not exclusive of any rights, remedies, powers
and privileges that may otherwise be available to the Lender.

Time is of the essence for the performance of each and every obligation under
this Note.

Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under all applicable laws and regulations.
If, however, any provision of this Note shall be prohibited by or invalid under
any such law or regulation in any jurisdiction, it shall, as to such
jurisdiction, be deemed modified to conform to the minimum requirements of such
law or regulation, or, if for any reason it is not deemed so modified, it shall
be ineffective and invalid only to the extent of such prohibition or invalidity
without affecting the remaining provisions of this Note, or the validity or
effectiveness of such provision in any other jurisdiction.

The Borrower agrees to pay on demand all documented costs and expenses of the
Lender, and documented fees and disbursements of counsel, in connection with
(i) any amendments, modifications or waivers of the terms hereof, (ii) any
Default or Event of Default, (iii) the enforcement or attempted enforcement of,
and preservation of any rights under, this Note, and (iv) any out-of-court
workout or other refinancing or restructuring or in any bankruptcy case,
including, without limitation, any and all losses, and documented costs and

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

WITH RESPECT TO CERTAIN PORTIONS HEREOF

DENOTED WITH “***”

 

expenses sustained by the Lender as a result of any failure by the Borrower to
perform or observe its obligations contained herein. In addition, the Borrower
agrees to indemnify the Lender against and hold it harmless from any and all
present and future stamp, transfer, documentary and other such taxes, levies,
fees, assessments and other charges made by any jurisdiction by reason of the
execution, delivery, performance and enforcement of this Note.

This Note shall be binding upon, inure to the benefit of and be enforceable by
the Borrower, the Lender and the Lender’s respective successors and assigns.

The Borrower shall not have the right to assign its rights and obligations
hereunder or any interest herein or therein, without Lender’s prior written
consent. The Lender may sell, assign, transfer or grant participations in all or
any portion of the Lender’s rights and obligations hereunder. In the event of
any such assignment the assignee shall be deemed the “Lender” for all purposes
of this Note and any other documents and instruments relating hereto with
respect to the rights and obligations assigned to it. The Borrower agrees that
in connection with any such transfer or assignment, the Lender may deliver to
the prospective participant or assignee financial statements and other relevant
information relating to the Borrower.

This Note is secured by certain collateral (the “Collateral”) more specifically
described in the Security Agreement between the Borrower and the Lender of even
date herewith, any other agreement pursuant to which the Borrower, any Guarantor
or any other Person provides a Lien on its assets in favor of the Lender and all
filings, documents and agreements made or delivered pursuant thereto.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (AS PERMITTED BY SECTION 5-1401 OF THE NEW
YORK GENERAL OBLIGATIONS LAW), WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW RULE
THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF ANY JURISDICTION OTHER THAN THE
INTERNAL LAWS OF THE STATE OF NEW YORK TO THE RIGHTS AND DUTIES OF THE PARTIES.

THE BORROWER AND, BY ITS ACCEPTANCE HEREOF, THE LENDER, HEREBY WAIVE THEIR
RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING OUT OF OR RELATED TO THIS NOTE.

IN WITNESS WHEREOF, the Borrower has duly executed this Note, as of the date
first above written.

 

ARIUS TWO, INC. By  

/s/ Mark A. Sirgo

  Mark Sirgo, President

 

5